Title: To James Madison from James Maury, 29 July 1791
From: Maury, James
To: Madison, James


My dear Sir,
Liverpool 29 July 1791
I return you my best Thanks for the Satisfaction I have recieved from the State papers you were so kind as to send me & I do rejoice most cordially with you on the pleasing prospect of increasing Happiness to our Country—perhaps you may be amused with the perusal of the inclosed.
Our Vessells continue in a Manner to monopolize the Freights hence to America—altho they take in a price at 50 or 100 ⅌ Cent more than those of the Country.
The Celebration of the Festival of the French Revolution In the various Cities & Towns of the Kingdom seems to have given much offence especially to the High Church. The Mob at Birmingham have been incited to such a pitch of Fury as would scarcely be believed—Government have interferred in a very particular Manner.
Tobaccoe continues a very dull article save for Stemed in General & Leaf of rare Sorts—these go of[f] at pleasing prices. If you destine your growing Crop for this Market I recommend your having it stemed very neatly—such is now worth 5d the pound. In Drawing out the Stem Especial Care should be used that no part remain adhering to each side of the Leaf. I am with great Regard My dear Sir Your friend & most obt St
James Maury
